Fourth Court of Appeals
                                San Antonio, Texas
                                       July 16, 2014

                                   No. 04-13-00420-CV

                  TIME WARNER, INC. and Time Warner Cable, LLC,
                                 Appellants

                                              v.

                                   Dulio GONZALEZ,
                                         Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-06770
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

    Appellee's motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to July 25, 2014.




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court